Exhibit 10.1
SEVENTH AMENDMENT
TO
RPM INTERNATIONAL INC. 1997 RESTRICTED STOCK PLAN
     THIS SEVENTH AMENDMENT to the RPM International Inc. 1997 Restricted Stock
Plan is executed by RPM International Inc. (hereinafter referred to as the
“Company”) as of the date set forth below.
WITNESSETH:
     WHEREAS, the Company adopted and maintains the RPM International Inc. 1997
Restricted Stock Plan (hereinafter referred to as the “Plan”) for the benefit of
certain of its employees and certain employees of the Company’s subsidiaries;
and
     WHEREAS, although the Plan by its terms has lapsed, there remain
outstanding awards under the Plan; and
     WHEREAS, it is the desire of the Company to assure that the Plan and the
awards thereunder meet the requirements for exemption from coverage under
Section 409A of the Internal Revenue Code; and
     WHEREAS, final regulations under Section 409A, which become effective
January 1, 2009, provide that restricted stock will not be deferred compensation
under Section 409A as long as there is no deferral of the property upon lapse of
the restrictions; and
     WHEREAS, final regulations under 409A further provide that deferred
compensation that was earned and vested as of December 31, 2004, is exempt from
coverage under Section 409A, so that any deferrals of restricted stock made
prior to December 31, 2004 are not subject to Section 409A; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company has determined to eliminate certain provisions of the
Plan that permit the deferral of certain Shares into the RPM International Inc.
Deferred Compensation Plan;
     NOW, THEREFORE, pursuant to Section 8 of the Plan, the Company hereby
amends the Plan as follows:
     1. Effective as of June 1, 2006, Section 5.1 of the Plan is amended by the
deletion of said Section 5.1 in its entirety and the substitution of a new
Section 5.1 to read as follows:
     “5.1 The Shares shall not be sold, transferred or otherwise disposed of and
shall not be pledged or otherwise hypothecated (and any such sale, transfer or
other disposition, pledge or other hypothecation being hereinafter referred to
as ‘to dispose of’ or a ‘disposition’) until the earliest of (a) the later of
either the employee’s termination of employment with the Company and any of its
subsidiaries or the lapse of the right of the Company to a return of such Shares
pursuant to Section 5.2 below; (b) a change in control that occurs with respect
to the Company; or (c) the termination of the Plan. Notwithstanding the
foregoing, but subject to the terms, conditions and restrictions specified under
this Plan, after the date that a participant’s Shares become nonforfeitable in
accordance with Article 5 or Article 6, the Company or the escrow agent (as the
case may be) shall sell the fewest number of such Shares with respect to which
restrictions have lapsed necessary for the proceeds of such sale to equal (or
exceed by not more than the actual sale price of a single Share) the
participant’s minimum tax liability determined by multiplying (A) the aggregate
minimum marginal federal and applicable state and local income tax rates on the
date of the lapse of restrictions; by (B) the total number of Shares with
respect to which restrictions have lapsed. The Company or the escrow agent

2



--------------------------------------------------------------------------------



 




(as the case may be) shall withhold the proceeds of such sale for purposes of
satisfying the participant’s federal, state and local income taxes resulting
from the lapse of restrictions. The Company or the escrow agent (as the case may
be) shall deliver the proceeds of the sale of Shares to the Internal Revenue
Service and/or other taxing authority in satisfaction of the participant’s tax
liability arising from the lapse of restrictions. The participant shall provide
the Committee, the Company and/or the escrow agent with such stock powers and
additional information or documents as may be necessary for the Committee, the
Company and/or the escrow agent to discharge their obligations under this
Section.”
     2. Effective as of December 31, 2006, Section 8 of the Plan is amended by
the deletion of said Section 8 in its entirety and the substitution of a new
Section 8 to read as follows:
     “8. Amendments.
This Plan may be amended at any time by the Board of Directors, provided, that
if this Plan shall have been approved by the Shareholders of the Company no such
amendment shall increase the maximum number of Shares that may be issued
pursuant to this Plan, except pursuant to Section 4 hereof, without the further
approval of such Shareholders; and provided further, that no amendment to this
Plan shall modify or impair the rights of participants who have been awarded
Shares, or who have been granted the right to an award of Shares hereunder prior
to any such amendment, without the consent of such participants.”
     3. Effective as of June 1, 2006, Section 11 of the Plan is amended by the
deletion of said Section 11 in its entirety and the substitution of a new
Section 11 to read as follows:
     “11. No Deferrals After May 31, 2006.
     No Restricted Stock becoming nonforfeitable after May 31, 2006, shall be
permitted to be deferred under the RPM International Inc. Deferred Compensation
Plan or any similar deferred compensation plan of the Company.”

3



--------------------------------------------------------------------------------



 



     4. Effective as of January 1, 2005, the Plan is amended by the addition of
a new Section 12 to read as follows:
     “12. Application of Section 409A of the Internal Revenue Code.
     12.1. Shares awarded under the Plan that became nonforfeitable after
December 31, 2004 and before June 1, 2006 are subject to Section 409A of the
Internal Revenue Code (“Section 409A”) dealing with nonqualified nondeferred
compensation if the participant made an election to defer such Shares into the
Deferred Compensation Plan, and all such awards of Shares so deferred will be
construed and administered in accordance with Section 409A and regulations and
other guidance thereunder.
     12.2 Shares awarded under the Plan that become nonforfeitable after May 31,
2006, and all rights related thereto are intended to meet the requirements for
exclusion from coverage under Section 409A (including without limitation the
exemptions thereunder for short-term deferrals and restricted property) and all
such awards of Shares will be construed and administered accordingly.
Notwithstanding anything to the contrary contained in this Plan or any grant
agreement made hereunder, this Plan and any grant agreement hereunder may be
unilaterally amended by the Company as it may determine, prospectively or
retroactively, to better secure exemption of the Plan and rights related thereto
from the requirements of Section 409A (with, to the extent required by
Section 8, the consent of affected participants, which consent shall not be
unreasonably withheld).”

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, RPM International Inc., by its officer duly authorized,
has caused this Seventh Amendment to the RPM International Inc. 1997 Restricted
Stock Plan to be signed effective as of this 31st day of December, 2008.

            RPM INTERNATIONAL INC.
      By:   /s/ Janeen B. Kastner        Janeen B. Kastner        Its:  Vice
President — Corporate Benefits and
Risk Management   

5